Exhibit 10.1

 

FLEETWOOD ENTERPRISES, INC.

 

2005 DEFERRED COMPENSATION PLAN

 

 

EFFECTIVE JANUARY 1, 2005

 

--------------------------------------------------------------------------------


 

FLEETWOOD ENTERPRISES, INC.
2005 DEFERRED COMPENSATION PLAN

 

WHEREAS, Fleetwood Enterprises, Inc. (the “Company”) previously established the
Fleetwood Enterprises, Inc. Deferred Compensation Plan, the Fleetwood
Enterprises, Inc. Supplemental Benefit Plan and the Fleetwood Enterprises, Inc.
Benefit Restoration Plan (the “Fleetwood Plans”) to provide deferred
compensation benefits for a select group of management and highly compensated
employees;

 

WHEREAS, the Company froze the Fleetwood Plans, each effective December 31,
2004;

 

WHEREAS, the Company desires to establish an unfunded plan to provide benefits
to a select group of management or highly compensated employees within the
meaning of Section 201(2) of the Employee Retirement Income Security Act of
1974, as amended; with respect to amounts of compensation deferred on or after
January 1, 2005; and

 

WHEREAS, the Plan is intended to meet the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, the Company hereby adopts the Fleetwood Enterprises, Inc. 2005
Deferred Compensation Plan, effective January 1, 2005, with respect to any
amounts of compensation deferred on or after January 1, 2005, as follows:

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

FLEETWOOD ENTERPRISES, INC.
2005 DEFERRED COMPENSATION PLAN

 

1.

DEFINITIONS

 

 

 

 

 

 

1.1

“Base Rate”

 

 

 

 

 

 

1.2

“Board”

 

 

 

 

 

 

1.3

“Change in Control”

 

 

 

 

 

 

1.4

“Code”

 

 

 

 

 

 

1.5

“Committee”

 

 

 

 

 

 

1.6

“Company”

 

 

 

 

 

 

1.7

“Company Discretionary Accruals”

 

 

 

 

 

 

1.8

“Deferred Compensation”

 

 

 

 

 

 

1.9

“Disabled”

 

 

 

 

 

 

1.10

“ERISA”

 

 

 

 

 

 

1.11

“Fleetwood”

 

 

 

 

 

 

1.12

“Key Employee”

 

 

 

 

 

 

1.13

“Participant”

 

 

 

 

 

 

1.14

“Plan”

 

 

 

 

 

 

1.15

“Plan Quarter”

 

 

 

 

 

 

1.16

“Plan Year”

 

 

 

 

 

 

1.17

“Regulation”

 

 

 

 

 

 

1.18

“Restricted Contribution Accruals”

 

 

 

 

 

 

1.19

“Retirement”

 

 

 

 

 

 

1.20

“Retirement Age”

 

 

 

 

 

 

1.21

“Retirement Plan”

 

 

 

 

 

 

1.22

“Subsidiary”

 

 

 

 

 

 

1.23

“Unforeseeable Emergency”

 

 

 

 

 

2.

PLAN ADMINISTRATION

 

 

 

 

 

 

2.1

The Committee

 

 

 

 

 

 

2.2

Powers of the Committee

 

 

 

 

 

 

2.3

Organization and Operation of the Committee

 

 

 

 

 

 

2.4

Reliance on Reports

 

 

 

 

 

 

2.5

Records and Reports

 

 

 

 

 

 

2.6

Payment of Expense

 

 

 

 

 

 

2.7

Indemnification

 

 

i

--------------------------------------------------------------------------------


 

 

2.8

 

Standard of Review

 

 

 

 

 

3.

ELIGIBILITY AND PARTICIPATION

 

 

 

 

 

 

3.1

Eligibility

 

 

 

 

 

 

3.2

Duration of Participation

 

 

 

 

 

4.

ACCRUALS

 

 

 

 

 

 

4.1

Restricted Contribution Accruals

 

 

 

 

 

 

4.2

Company Discretionary Accruals

 

 

 

 

 

 

4.3

Interest

 

 

 

 

 

5.

Vesting

 

 

 

 

 

6.

BOOKKEEPING ACCOUNTS

 

 

 

 

 

7.

UNSECURED OBLIGATION

 

 

 

 

 

8.

PAYMENT

 

 

 

 

 

 

8.1

Distributable Events

 

 

 

 

 

 

8.2

Forms of Payment

 

 

 

 

 

 

8.3

Forfeiture

 

 

 

 

 

 

8.4

Death

 

 

 

 

 

9.

DISSOLUTION AND OTHER EVENTS

 

 

 

 

 

 

9.1

Dissolution or Change in Control of Fleetwood

 

 

 

 

 

 

9.2

Subsidiary Reorganization

 

 

 

 

 

10.

CLAIM TO DEFERRED COMPENSATION AND EMPLOYEE RIGHTS

 

 

 

 

 

11.

NONTRANSFERABILITY

 

 

 

 

 

12.

COURT ORDERS

 

 

 

 

 

13.

RELATIONSHIP TO OTHER BENEFITS

 

 

 

 

 

14.

EFFECT ON EMPLOYMENT AGREEMENTS

 

 

 

 

 

15.

REQUIRED APPROVALS

 

 

 

 

 

16.

AMENDMENT AND TERMINATION

 

 

 

 

 

17.

AMENDMENT OF RETIREMENT PLAN

 

 

 

 

 

18.

DE MINIMUS PAYMENTS

 

 

 

 

 

19.

INCOMPETENCY

 

 

 

 

 

20.

NOTICE

 

 

 

 

 

21.

GOVERNING LAW

 

 

 

 

 

22.

PRONOUNS

 

 

ii

--------------------------------------------------------------------------------


 

FLEETWOOD ENTERPRISES, INC.
2005 DEFERRED COMPENSATION PLAN

 

(EFFECTIVE JANUARY 1, 2005)

 


1.                                      DEFINITIONS.


 

The following terms shall have the respective meanings set forth below:

 


1.1                                 “BASE RATE”  MEANS THE RATE OF INTEREST
SELECTED BY THE COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION.  NOTWITHSTANDING
THE FOREGOING, UPON AND AFTER A CHANGE IN CONTROL, THE “BASE RATE” SHALL BE THE
GREATER OF THE BASE OR PRIME RATE CHARGED FROM TIME TO TIME BY THE BANK OF
AMERICA, NT&SA OR THE RATE IN USE IMMEDIATELY BEFORE THE CHANGE IN CONTROL.  THE
“BASE RATE” SHALL BE ADJUSTED QUARTERLY AS OF THE LAST DAY OF EACH PLAN QUARTER
BASED ON THE BASE RATE IN EFFECT ON THE LAST BUSINESS DAY OF SUCH PLAN QUARTER.


 


1.2                                 “BOARD”  MEANS THE BOARD OF DIRECTORS OF
FLEETWOOD.


 


1.3                                 “CHANGE IN CONTROL”  MEANS THE FIRST TO
OCCUR OF ANY OF THE FOLLOWING EVENTS:


 

 (a)  the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for this
purpose, Fleetwood or its subsidiaries, or any executive benefit plan of
Fleetwood or its subsidiaries which acquires beneficial ownership of voting
securities of Fleetwood), of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of twenty-five percent (25%) or more
of either the then-outstanding shares of common stock or the combined voting
power of Fleetwood’s then-outstanding voting securities entitled to vote
generally in the election of directors; or

 

(b)  individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by Fleetwood’s
stockholders, is or was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of Fleetwood) shall be, considered as though such person were a member
of the Incumbent Board; or

 

(c)  approval by the stockholders of Fleetwood of a reorganization, merger or
consolidation with any other person, entity or corporation, other than

 

(1)  a merger or consolidation which would result in the voting securities of
Fleetwood outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of another
entity) more than fifty percent (50%) of the

 

1

--------------------------------------------------------------------------------


 

combined voting power of the voting securities of Fleetwood or such other entity
outstanding immediately after such merger or consolidation, or

 

(2) a merger or consolidation effected to implement a recapitalization of
Fleetwood (or similar transaction) in which no person acquires twenty-five
percent (25%) or more of the combined voting power of Fleetwood’s then
outstanding voting securities; or

 

(d)  approval by the stockholders of Fleetwood of a plan of complete liquidation
of Fleetwood or an agreement for the sale or other disposition by Fleetwood of
all or substantially all of the Company’s assets.

 


1.4                                 “CODE”  MEANS THE INTERNAL REVENUE CODE OF
1986, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


1.5                                 “COMMITTEE”  MEANS A COMMITTEE APPOINTED BY
THE PRESIDENT OF FLEETWOOD.  THE COMMITTEE SHALL CONSIST OF NOT LESS THAN TWO
MEMBERS.  A MEMBER OF THE COMMITTEE MAY ALSO BE A PARTICIPANT UNDER THE PLAN,
BUT ANY COMMITTEE MEMBER WHO IS SUCH A MEMBER SHALL NOT PARTICIPATE IN ANY
RULINGS BY THE COMMITTEE WHICH RELATE TO HIS OWN DISTRIBUTIONS OR ELECTIONS OR
WHICH ARE OTHERWISE PARTICULARLY APPLICABLE TO HIS OWN PARTICIPATION.


 


1.6                                 “COMPANY”  MEANS FLEETWOOD AND ITS
SUBSIDIARIES.


 


1.7                                 “COMPANY DISCRETIONARY ACCRUALS”  MEANS
AMOUNTS THAT ARE CREDITED TO A PARTICIPANT’S ACCOUNT UNDER SECTION 4.2.


 


1.8                                 “DEFERRED COMPENSATION”  MEANS THE TOTAL
AMOUNTS CREDITED TO A PARTICIPANT’S ACCOUNT UNDER THE PLAN AS EITHER A COMPANY
DISCRETIONARY ACCRUAL OR A RESTRICTED CONTRIBUTION ACCRUAL.


 


1.9                                 “DISABLED”  MEANS THE PARTICIPANT (I) IS
UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS, OR (II) IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT AND HEALTH
PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.


 


1.10                           “ERISA”  MEANS EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


1.11                           “FLEETWOOD”  MEANS FLEETWOOD ENTERPRISES, INC., A
DELAWARE CORPORATION.


 


1.12                           “KEY EMPLOYEE”  MEANS ANY EMPLOYEE OR FORMER
EMPLOYEE (INCLUDING ANY DECEASED EMPLOYEE) WHO AT ANY TIME DURING THE PLAN YEAR
THAT INCLUDES THE DETERMINATION DATE WAS AN OFFICER OF THE EMPLOYER HAVING
COMPENSATION GREATER THAN $130,000 (AS ADJUSTED UNDER

 

2

--------------------------------------------------------------------------------


 


CODE SECTION 416(I)(1)), A FIVE-PERCENT OWNER OF THE EMPLOYER, OR A 1-PERCENT
OWNER OF THE EMPLOYER HAVING COMPENSATION OF MORE THAN $150,000.  FOR THIS
PURPOSE, COMPENSATION MEANS COMPENSATION WITHIN THE MEANING OF CODE
SECTION 415(C)(3).  THE DETERMINATION OF WHO IS A KEY EMPLOYEE WILL BE MADE IN
ACCORDANCE WITH CODE SECTION 409A AND SECTION 416(I)(1) (WITHOUT REGARD TO
PARAGRAPH (5) THEREOF) AND THE APPLICABLE REGULATIONS AND OTHER GUIDANCE OF
GENERAL APPLICABILITY ISSUED THEREUNDER.


 


1.13                           “PARTICIPANT”  MEANS A PERSON DESCRIBED IN
SECTION 3.


 


1.14                           “PLAN”  MEANS THE FLEETWOOD ENTERPRISES, INC.
2005 DEFERRED COMPENSATION PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


1.15                           “PLAN QUARTER”  MEANS THE APPLICABLE QUARTERS OF
THE CALENDAR YEAR, ENDING RESPECTIVELY ON MARCH 31, JUNE 30, SEPTEMBER 30, AND
DECEMBER 31.


 


1.16                           “PLAN YEAR”  MEANS THE CALENDAR YEAR.


 


1.17                           “REGULATION”  MEANS THE INTERNAL REVENUE SERVICE
REGULATION SPECIFIED, AS IT MAY BE CHANGED FROM TIME TO TIME.


 


1.18                           “RESTRICTED CONTRIBUTION ACCRUALS”  MEANS THE
COMPANY CONTRIBUTIONS WHICH WOULD HAVE BEEN ALLOCATED TO THE ACCOUNT OF THE
PARTICIPANT IN THE RETIREMENT PLAN FOR THE PLAN YEAR BUT FOR THE LIMITATIONS
IMPOSED BY SECTIONS 415 AND 417 OF THE CODE.


 


1.19                           “RETIREMENT”  MEANS THE VOLUNTARY OR INVOLUNTARY
TERMINATION OF THE PARTICIPANT’S EMPLOYMENT FOR REASONS OTHER THAN DEATH OR
DISABILITY, OCCURRING AT OR AFTER THE TIME WHEN THE PARTICIPANT HAS ATTAINED
RETIREMENT AGE.


 


1.20                           “RETIREMENT AGE”  MEANS AGE 65.


 


1.21                           “RETIREMENT PLAN”  MEANS THE FLEETWOOD 401(K)
PLAN AS NOW IN EFFECT OR HEREAFTER AMENDED.


 


1.22                           “SUBSIDIARY”  MEANS SUCH CORPORATIONS, FIFTY
PERCENT (50%) OR MORE OF THE OUTSTANDING VOTING STOCK OF WHICH IS OWNED,
DIRECTLY OR INDIRECTLY, BY THE COMPANY OR BY SUBSIDIARIES THAT HAVE BEEN
DESIGNATED IN WRITING BY THE COMMITTEE TO BE SUBSIDIARIES FOR THIS PURPOSE.


 


1.23                           “UNFORESEEABLE EMERGENCY”  MEANS A SEVERE
FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF
THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS DEFINED IN SECTION
152(A) OF THE CODE) OF THE PARTICIPANT, LOSS OF THE PARTICIPANT’S PROPERTY DUE
TO CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES
ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT.


 

3

--------------------------------------------------------------------------------


 


2.                                      PLAN ADMINISTRATION.


 


2.1                                 THE COMMITTEE


 

The Committee shall administer the Plan in accordance with its terms.

 


2.2                                 POWERS OF THE COMMITTEE


 

The Committee shall have full power and authority to adopt and revise such rules
and procedures as it shall deem necessary for the administration of the Plan.
 The decision of the Committee with respect to any question arising under this
Plan shall be final, conclusive and binding on all persons.

 


2.3                                 ORGANIZATION AND OPERATION OF THE COMMITTEE


 

The Committee shall act by a majority of its members at the time in office, and
such action may be taken either by a vote at a meeting or in writing without a
meeting.  The Committee may authorize any one or more of its members to execute
any document or documents on behalf of the Committee.  The Committee may appoint
such accountants, counsel, specialists, and other persons as it deems necessary
or desirable in connection with the administration of this Plan.

 


2.4                                 RELIANCE ON REPORTS


 

Each member of the Committee and each member of the Board shall be fully
justified in relying or acting in good faith upon any opinion or report made by
the independent public accountants of the Company and upon any other opinions,
reports or information furnished in connection with the Plan by any accountant,
counsel, or other specialist (including financial officers of the Company,
whether or not such persons may be Participants under the Plan).  In no event
shall any person who is or shall have been a member of the Committee or of the
Board be liable for any determination made or other action taken or any omission
to act in reliance upon any such opinion, report or information or for any
action, including the furnishing of information, taken or failure to act, if in
good faith.

 


2.5                                 RECORDS AND REPORTS


 

The Committee shall keep a record of all its proceedings and acts, and shall
keep all such books of accounts, records, and other data as may be necessary for
proper administration of the Plan.

 


2.6                                 PAYMENT OF EXPENSE


 

Unless otherwise determined by the Board, the members of the Committee shall
serve without compensation for services as such, but all expenses of the
Committee shall be paid by the Company.  Such expenses shall include any
expenses incident to the functioning of the Committee, including, but not
limited to, fees of accountants, counsel, and other specialists, and other costs
of administering the Plan.

 


2.7                                 INDEMNIFICATION


 

Each person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by Fleetwood against and from any loss,
cost, liability, or

 

4

--------------------------------------------------------------------------------


 

expense that may be imposed upon or reasonably incurred by him in connection
with or resulting from any claim, action, suit, or proceeding to which he may be
a party or in which he may be involved by reason of any action taken or failure
to act under the Plan and against and from any and all amounts paid by him in
settlement thereof, with the approval of Fleetwood, or paid by him in
satisfaction of judgment in any such action, suit, or proceeding against him,
provided he shall give Fleetwood an opportunity, at its own expense, to handle
and defend it on his own behalf.  The foregoing rights of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the certificate of incorporation or bylaws of Fleetwood,
as a matter of law, or otherwise, or any power that Fleetwood may have to
indemnify them or hold them harmless.

 


2.8                                 STANDARD OF REVIEW


 

The Committee has full and absolute discretion in the exercise of each and every
aspect of the rights, power, authority and duties retained or granted it under
the Plan, including without limitation, the authority to determine all facts, to
interpret this Plan, to apply the terms of this Plan to the facts determined, to
make decisions based upon those facts and to make any and all other decisions
required of it by this Plan, such as the right to benefits, the correct amount
and form of benefits, the determination of any appeal, the review and correction
of the actions of any prior administrative committee, and the other rights,
powers, authority and duties specified in this paragraph and elsewhere in this
Plan.  Notwithstanding any provision of law, or any explicit or implicit
provision of this document, any action taken, or finding, interpretation, ruling
or decision made by the Committee in the exercise of any of its rights, powers,
authority or duties under this Plan shall be final and conclusive as to all
parties, including without limitation all Participants, former Participants and
beneficiaries, regardless of whether the Committee or one or more of its members
may have an actual or potential conflict of interest with respect to the subject
matter of the action, finding, interpretation, ruling or decision.  No final
action, finding, interpretation, ruling or decision of the Committee shall be
subject to de novo review in any judicial proceeding.  No final action, finding,
interpretation, ruling or decision of the Committee may be set aside unless it
is held to have been arbitrary and capricious by a final judgment of a court
having jurisdiction with respect to the issue.

 


3.                                      ELIGIBILITY AND PARTICIPATION.


 


3.1                                 ELIGIBILITY


 

The Committee shall designate these employees eligible to participate in this
Plan.  Subject to the provisions of Section 14, once a person has been selected
as a Participant under this Plan with respect to a Plan Year, such person shall
remain a Participant for such Plan Year until such Participant’s participation
is terminated pursuant to Section 3.2.

 


3.2                                 DURATION OF PARTICIPATION


 

A Participant shall cease to be a Participant upon the earliest of such
Participant’s (i) death, (ii) disability, (iii) Retirement, (iv) termination of
employment or (v) receipt of the full amount of Deferred Compensation, if any,
payable to such Participant under this Plan.  The transfer of a Participant
during any Plan Year of his employment between Fleetwood and any

 

5

--------------------------------------------------------------------------------


 

Subsidiary, or between Subsidiaries, shall not affect any election of such
Participant made prior to the date of such transfer.

 


4.                                      ACCRUALS


 


4.1                                 RESTRICTED CONTRIBUTION ACCRUALS.


 

The account of each Participant shall be credited with amounts equal to the
Company allocation the Participant would have received in the Retirement Plan
but for the limitations of Sections 415 and 401(a)(17) of the Code; plus the
interest, if any, computed under Section 4.3.

 


4.2                                 COMPANY DISCRETIONARY ACCRUALS.


 

The Company, in its sole discretion, may at any time credit the account of any
individual Participant with such amount as it shall determine.

 


4.3                                 INTEREST


 

Amounts credited under this Plan shall bear interest at a rate per annum equal
to the lesser of

 


(A)                                  THE BASE RATE COMPUTED PURSUANT TO
SECTION 1.1, OR


 


(B)                                 THE MAXIMUM RATE PERMITTED UNDER CALIFORNIA
LAW.


 

Interest shall be credited and compounded quarterly as of the end of each Plan
Quarter.  Participants’ accounts shall be accurately and timely credited with
interest earned hereunder.

 


5.                                      VESTING


 

A Participant shall have a 100 percent nonforfeitable interest in his Company
Discretionary Accruals under the Plan at all times.  A Participant will also
have a 100 percent nonforfeitable interest in any increase in the Company
Discretionary Accruals as a result of the crediting of interest in accordance
with Section 4.3.

 

A Participant’s vested percentage of the amounts credited to his Restricted
Contribution Accruals Account under this Plan shall be the same as his vested
percentage of amounts credited to his account under the Retirement Plan.

 


6.                                      BOOKKEEPING ACCOUNTS.


 

A separate and distinct unfunded, unsecured account shall be established and
maintained by the Company on its books for the Participant.  Amounts accrued by
the Company pursuant to this Plan shall be credited to such Participant’s
account as the accruals occur.  Amounts accrued under this Plan shall bear
interest computed in accordance with Section 4.3.  Interest shall be credited
and compounded quarterly as of the end of each Plan Quarter.

 

6

--------------------------------------------------------------------------------


 


7.                                      UNSECURED OBLIGATION.


 

Participants under this Plan shall not have any interest in any fund or specific
assets of the Company by reason of this Plan.  No trust fund shall be created in
connection with the Plan, and there shall be no funding of amounts which may
become or are payable to any Participant; provided, that benefits under this
Plan may be funded in whole or in part through the Fleetwood Enterprises Master
Deferred Compensation Trust, a grantor trust described in Section 671 of the
Code; provided further, that upon a Change in Control, the Company must
immediately contribute an amount, if any, to such trust sufficient so that all
benefits earned and credited hereunder through such Change shall be fully funded
through such trust.  A Participant’s rights under such trust shall be governed
solely by the instrument or instruments governing such trust.

 


8.                                      PAYMENT


 


8.1                                 DISTRIBUTABLE EVENTS


 

A distribution of the vested portion of the amount of Deferred Compensation
credited to a Participant’s account under this Plan, may be made or may commence
being made following the occurrence of any of the following events:

 


(A)                                  SEPARATION FROM SERVICE (AS DETERMINED IN
ACCORDANCE WITH THE REGULATIONS UNDER SECTION 409A OF THE CODE);


 


(B)                                 THE DATE THE PARTICIPANT BECOMES DISABLED;


 


(C)                                  THE DATE OF THE PARTICIPANT’S DEATH;


 


(D)                                 TO THE EXTENT PROVIDED BY THE REGULATIONS
UNDER SECTION 409A OF THE CODE, A CHANGE IN CONTROL, OR


 


(E)                                  THE OCCURRENCE OF AN UNFORESEEABLE
EMERGENCY.


 

In the case of any Key Employee, distributions may not be made before the date
which is 6 months after the date of separation from service (or, if earlier, the
date of death of the employee).

 

A distribution on account of an Unforeseeable Emergency is permitted only if, as
determined under Regulations promulgated under Section 409A of the Code, the
amounts distributed with respect to an emergency do not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 


8.2                                 FORMS OF PAYMENT


 

The vested portion of the amount of Deferred Compensation credited to a
Participant’s

 

7

--------------------------------------------------------------------------------


 

account under this Plan, shall, subject to the provisions of Sections 8.1, 5 and
18, be paid in accordance with the written election of a Participant.

 


(A)                                  IN SUCH ELECTION, THE PARTICIPANT SHALL
DESIGNATE EITHER ONE OR A COMBINATION OF THE FOLLOWING PAYMENT OPTIONS:


 

(I)                                     A LUMP SUM UPON EMPLOYMENT TERMINATION
WITH THE COMPANY, OR IN THE FIRST WEEK OF JANUARY OF A DESIGNATED YEAR (1ST,
2ND, 3RD, ETC.) FOLLOWING TERMINATION;

 

(II)                                  CONSECUTIVE ANNUAL INSTALLMENTS OF NOT
LESS THAN $10,000 EACH, SUCH INSTALLMENTS TO COMMENCE IN THE FIRST WEEK OF
JANUARY OF A DESIGNATED YEAR (1ST, 2ND, 3RD, ETC.) FOLLOWING EMPLOYMENT
TERMINATION WITH THE COMPANY AND PAYABLE OVER A PERIOD NOT TO EXCEED 20 YEARS
FROM THE DATE OF EMPLOYMENT TERMINATION; OR

 

(III)                               A LUMP SUM AMOUNT OF LESS THAN THE
PARTICIPANT’S ENTIRE BENEFIT, IN ACCORDANCE WITH (I) ABOVE, FOLLOWED BY
INSTALLMENT PAYMENTS OF THE BALANCE IN ACCORDANCE WITH (II), ABOVE.

 

Notwithstanding the provisions of this Section 8.2(a), without the prior written
consent of the Committee, the receipt of amounts deferred under the Plan may not
be deferred to a date which is later than twenty (20) years following the end of
the calendar year which includes the Participant’s Retirement Age or Retirement,
whichever is later.

 


(B)                                 A PARTICIPANT MAY MODIFY ANY ELECTION AT ANY
TIME THAT IS NO LATER THAN 12 MONTHS BEFORE THE DATE ON WHICH SUCH AMOUNTS WERE
SCHEDULED TO BE PAID OR COMMENCE TO BE PAID UNDER THE PARTICIPANT’S OR FORMER
PARTICIPANT’S ORIGINAL ELECTION, AND SUCH ELECTION CHANGE WILL NOT BE EFFECTIVE
UNTIL 12 MONTHS AFTER THE DATE OF THE ELECTION CHANGE.  IN ADDITION, ANY SUCH
ELECTION CHANGE MAY NOT PROVIDE FOR A PAYMENT OR COMMENCEMENT OF PAYMENT THAT IS
EARLIER THAN 5 YEARS AFTER THE DATE ON WHICH SUCH PAYMENT WOULD OTHERWISE HAVE
BEEN MADE.


 


(C)                                  IF NO SEPARATE ELECTION IS MADE HEREUNDER,
PAYMENT TO THE PARTICIPANT SHALL BE MADE IN A LUMP SUM IN JANUARY OF THE YEAR
FOLLOWING TERMINATION OF EMPLOYMENT WITH THE COMPANY.


 


8.3                                 FORFEITURE


 

To the extent that a percentage of the Participant’s account or accounts in the
Retirement Plan attributable to the Company contributions is forfeited because
of termination of employment, an equal percentage of the Participant’s
Restricted Contribution Accruals under this Plan shall be forfeited, subject to
provisions of restoration which may be provided by the Retirement Plan.

 

8

--------------------------------------------------------------------------------


 


8.4                                 DEATH


 

Upon the death of a Participant, all funds will be paid to the Participant’s
designated beneficiary or beneficiaries in the form selected by the Participant
unless the beneficiary and the Committee agree to payment in an immediate lump
sum.

 

A Participant may designate a beneficiary or beneficiaries by means of a written
election on a form authorized for such purpose by the Committee.  A Participant
may change such election at any time on a form authorized for such purpose by
the Committee.  If a Participant does not make an election in accordance with
this Section and has previously designated a beneficiary or beneficiaries under
the Participant’s Retirement Plan, then that designation shall be effective for
purposes of this Plan.

 


9.                                      DISSOLUTION AND OTHER EVENTS.


 


9.1                                 DISSOLUTION OR CHANGE IN CONTROL OF
FLEETWOOD.


 


(A)                                  TO THE EXTENT PERMITTED UNDER REGULATIONS
PROMULGATED UNDER SECTION 409A OF THE CODE, IF FLEETWOOD IS LIQUIDATED OR
DISSOLVED, THEN WITH RESPECT TO ANY AMOUNTS WHICH MAY THEN OR THEREAFTER BECOME
PAYABLE TO A PARTICIPANT OR A PARTICIPANT’S BENEFICIARY OR SUCCESSORS UNDER
SECTION 8 OF THIS PLAN, THE COMPANY SHALL PAY SUCH AMOUNT PROMPTLY IN CASH,
WITHOUT REGARD TO ANY ELECTIONS WITH RESPECT TO DEFERRALS OR INSTALLMENTS WHICH
THE PARTICIPANT MAY HAVE IN EFFECT.  PAYMENT SHALL BE MADE UPON THE EARLIER TO
OCCUR OF (I) A LIQUIDATION OR DISSOLUTION WITH RESPECT TO THE COMPANY OR (II) A
DETERMINATION MADE BY THE BOARD IN THE EXERCISE OF ITS DISCRETION THAT SUCH
LIQUIDATION OR DISSOLUTION IS IMMINENT.


 


(B)                                 THE OCCURRENCE OF A CHANGE IN CONTROL SHALL
NOT AFFECT THE PAYMENT OF AMOUNTS HEREUNDER, AND ALL BENEFITS HEREUNDER SHALL
REMAIN DEFERRED AND SHALL BE PAID IN ACCORDANCE WITH PARTICIPANT ELECTIONS AS
SPECIFIED IN SECTION 8 HEREOF.  A PARTICIPANT SHALL, HOWEVER, BE INDEMNIFIED AND
HELD HARMLESS FOR ANY COSTS INCURRED, INCLUDING WITHOUT LIMITATION ATTORNEYS’
FEES, IN THE COURSE OF AND IN ORDER TO RECEIVE PAYMENTS OF AMOUNTS TO WHICH HE
OR SHE BECOMES ENTITLED AFTER A CHANGE IN CONTROL.


 


9.2                                 SUBSIDIARY REORGANIZATION


 

If the assets of one Subsidiary are transferred to another Subsidiary by
merger,  consolidation, transfer of assets, transfer of capital stock or
otherwise, the transferee Subsidiary shall assume amounts which may then or
thereafter become payable by the transferor Subsidiary to a Participant or a
Participant’s beneficiaries or successors under the provisions of this Plan. 
For purposes of this Section, a Subsidiary may include Fleetwood.

 


10.                               CLAIM TO DEFERRED COMPENSATION AND EMPLOYEE
RIGHTS.


 

No employee or other person shall have any claim or right to become a
Participant under this Plan except as provided herein.  Neither this Plan nor
any action taken hereunder shall be construed as giving any employee any right
to be retained in the employ of the Company.  Benefits shall be paid in
accordance with the provisions of this instrument.  If and to the extent
benefits are not automatically paid hereunder, the Participant, or a Beneficiary
or any other person claiming through the Participant, shall make a written
request for benefits under this Plan. 

 

9

--------------------------------------------------------------------------------


 

This written claim shall be mailed or delivered to the Committee.  Such claim
shall be reviewed by the Committee or its delegate.

 


(A)                                  IF THE CLAIM IS DENIED, IN WHOLE OR IN
PART, THE COMMITTEE OR ITS DELEGATE SHALL PROVIDE A WRITTEN NOTICE WITHIN NINETY
(90) DAYS SETTING FORTH THE SPECIFIC REASONS FOR DENIAL, AND ANY ADDITIONAL
MATERIAL OR INFORMATION NECESSARY TO PERFECT THE CLAIM, AND AN EXPLANATION OF
WHY SUCH MATERIAL OR INFORMATION IS NECESSARY, AND APPROPRIATE INFORMATION AND
EXPLANATION OF THE STEPS TO BE TAKEN IF A REVIEW OF THE DENIAL IS DESIRED.


 


(B)                                 IF THE CLAIM IS DENIED AND A REVIEW BY THE
FULL COMMITTEE IS DESIRED, THE PARTICIPANT (OR BENEFICIARY) SHALL NOTIFY THE
COMMITTEE OR ITS DELEGATE IN WRITING WITHIN SIXTY (60) DAYS OF THE DENIAL (A
CLAIM SHALL BE DEEMED DENIED IF THE COMMITTEE DOES NOT TAKE ANY ACTION WITHIN
THE AFORESAID NINETY (90) DAY PERIOD).  IN REQUESTING A REVIEW, THE PARTICIPANT
OR HIS BENEFICIARY MAY REQUEST A REVIEW OF THE PLAN DOCUMENT OR OTHER PERTINENT
DOCUMENTS WITH REGARD TO THE PLAN, MAY SUBMIT ANY WRITTEN ISSUES AND COMMENTS,
MAY REQUEST AN EXTENSION OF TIME FOR SUCH WRITTEN SUBMISSION OF ISSUES AND
COMMENTS, AND MAY REQUEST THAT A HEARING BE HELD, BUT THE DECISION TO HOLD A
HEARING SHALL BE WITHIN THE SOLE DISCRETION OF THE COMMITTEE.


 


(C)                                  THE DECISION ON THE REVIEW OF THE DENIED
CLAIM SHALL BE RENDERED BY THE COMMITTEE WITHIN SIXTY (60) DAYS AFTER THE
RECEIPT OF THE REQUEST FOR REVIEW (IF NO HEARING IS HELD) OR WITHIN SIXTY (60)
DAYS AFTER THE HEARING IF ONE IS HELD.  THE DECISION SHALL BE WRITTEN AND SHALL
STATE THE SPECIFIC REASONS FOR THE DECISION, INCLUDING REFERENCE TO SPECIFIC
PROVISIONS OF THE PLAN ON WHICH THE DECISION IS BASED.


 


11.                               NONTRANSFERABILITY.


 

Except as may be permitted by the Retirement Plan or in order to pay death
benefits as provided hereunder, a person’s rights and interest under this Plan,
including amounts payable, may not be assigned, pledged, transferred or
otherwise hypothecated.

 


12.                               COURT ORDERS.


 

Notwithstanding any other provisions hereof, the Committee may respond as it
deems appropriate in its sole and absolute discretion to any court ordered
payment (including without limitation those pertaining to child support or
alimony).  Appropriate responses may include, without limitation, affording the
non-Participant spouse the same rights enjoyed by the Participant spouse to
modify a previously elected or determined payment format, subject to the
provisions hereof.

 


13.                               RELATIONSHIP TO OTHER BENEFITS.


 

No payment under the Plan shall be taken into account for determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the Company.

 

10

--------------------------------------------------------------------------------


 


14.                               EFFECT ON EMPLOYMENT AGREEMENTS.


 

By consenting to the terms of this Plan each Participant agrees that his
employment agreement with the Company, as in effect from time to time and
whether executed prior to or after becoming a Participant under the Plan, shall
be supplemented and amended to the extent necessary to be consistent with the
Plan.  In the event of any conflict between the terms of a Participant’s
employment agreement with the Company and the terms of this Plan, the terms of
this Plan shall prevail.

 


15.                               REQUIRED APPROVALS.


 

All rights and obligations of Participants and the Company under this Plan are
specifically contingent upon the obtaining of all necessary regulatory and other
approvals and compliance with all applicable federal, state and local laws,
ordinances, rules and regulations.  Specifically, without limiting the
foregoing, each Participant by participating in this Plan and the Company by
accommodating such participation agree that the sale of any securities which are
the subject of this Plan has not been qualified with the Commissioner of
Corporations of the State of California and the issuance of such securities and
the payment or receipt of the consideration therefore prior to such
qualification is unlawful.  The rights of all parties to this Plan (including
all Participants and the Company or its Subsidiaries) are expressly conditioned
upon such qualification being obtained.

 


16.                               AMENDMENT AND TERMINATION.


 

The Board may terminate this Plan or modify or amend this Plan in such respects
as it shall deem advisable.  No termination or amendment of the Plan, however,
shall reduce the amount of the benefit which a person who is a Participant at
the time such termination or amendment occurs has already become entitled to.

 

No amendment of the Plan shall be construed to apply to any amounts deferred on
or before December 31, 2004 under the Fleetwood Enterprises, Inc. Deferred
Compensation (Amended and Restated Effective April 1, 1995), as amended
thereafter, the Fleetwood Enterprises, Inc. Supplemental Benefit Plan (Amended
and Restated Effective April 1, 1995), as amended thereafter or the Fleetwood
Enterprises, Inc. Benefit Restoration Plan (Amended and Restated Effective April
1, 1995), as amended thereafter.

 


17.                               AMENDMENT OF RETIREMENT PLAN.


 

In the event that any provision of the Retirement Plan is amended, said
amendment to the extent not in direct conflict with express provisions of this
Plan shall be equally applicable to the payment of benefits under this Plan.

 


18.                               DE MINIMUS PAYMENTS.


 

Notwithstanding any other provision of this Plan or the Retirement Plan to the
contrary, in the event that amounts become payable to a Participant or to his or
her successor under the terms of this Plan and the present value of such amounts
is less than $10,000.00, the Committee may, at its sole discretion, direct the
present value of such amounts to be paid in a lump sum cash

 

11

--------------------------------------------------------------------------------


 

payment.

 


19.                               INCOMPETENCY.


 

Every person receiving or claiming a benefit under this Plan shall be
conclusively presumed to be mentally competent until the date on which the
Committee receives a written notice, in form and manner acceptable to the
Committee, that such person is incompetent and that a guardian, conservator or
other person legally vested with the care of his or her estate has been
appointed; provided, however, that if the Committee shall determine in its sole
discretion that any person to whom a benefit is payable under this Plan is
unable to care for his or her affairs because of incompetency, any payments due
(unless a prior claim therefore shall have been made by a duly appointed legal
representative may be paid to the spouse, a child, a parent, a brother or sister
of such person, or to any person or institution deemed by the Committee to have
incurred expenses for such person otherwise entitled to payment.  In the event a
guardian or conservator of the estate of any person receiving or claiming
benefits under this Plan shall be appointed by a court of competent
jurisdiction, payment shall be made to such guardian or conservator provided
that proper proof of appointment and continuing qualification is furnished in a
form and manner acceptable to the Committee.  Any payment made in accordance
with this section shall be a complete discharge of any liability therefor under
this Plan.

 


20.                               NOTICE.


 

All payment elections by a Participant and the designation of any beneficiary or
beneficiaries shall be made on forms supplied or approved by the Committee. Any
other notice or other communication required or permitted by this Plan to be
given or accepted by a Participant, a Participant’s successors or beneficiaries,
the Committee or the Company, must be in writing and may be given or may be
served by depositing the same in the United States mail, addressed to the party
to be notified, postage prepaid and registered or certified with return receipt
requested or by delivering the same in person to such party.  All notices to a
Participant or to his or her successors or beneficiaries shall be delivered to
the last known address or addresses on file with the Company.  Notices to the
Committee or to the Company and beneficiary designations shall be delivered to
the following person and address:

 

Fleetwood Enterprises, Inc.

3125 Myers Street

Riverside, California  92523

Attention:  Treasurer

 

or to such other address and person as the Committee, through two duly elected
officers, shall specify.

 


21.                               GOVERNING LAW.


 

This Plan shall be governed by and construed in accordance with the laws of the
State of California except to the extent preempted by ERISA.

 

12

--------------------------------------------------------------------------------


 


22.                               PRONOUNS.


 

The masculine pronoun shall include the feminine and the singular pronoun shall
include the plural and vice versa, unless the context clearly indicates
otherwise.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Boyd R. Plowman, Executive Vice President and Chief
Financial Officer has caused this Agreement to be executed this 17th day of
December 2004, to be effective the 1st day of January 2005.

 

 

 

FLEETWOOD ENTERPRISES, INC.

 

 

 

 

 

By

/s/ Boyd R. Plowman

 

 

1

--------------------------------------------------------------------------------